 

Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

July 31, 2015

 

Leerink Partners LLC

One Federal Street, 37th Floor

Boston, Massachusetts 02110

 

OrbiMed Royalty Opportunities II, LP

c/o OrbiMed Advisors LLC

601 Lexington Ave., 54 th Floor

New York, NY 10022

 

ROS Acquisition Offshore LP

c/o OrbiMed Advisors LLC

601 Lexington Ave., 54 th Floor

New York, NY 10022

 

Ladies and Gentlemen:

 

Bacterin International Holdings, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to Leerink Partners LLC, OrbiMed Royalty
Opportunities II, LP and ROS Acquisition Offshore LP (the “Initial Purchasers”)
its 6.00% Convertible Senior Notes due 2021 (the “Notes”), upon the terms set
forth in the Purchase Agreement between the Company and Leerink Partners LLC,
dated July 27, 2015, and the Securities Purchase Agreement among the Company,
OrbiMed Royalty Opportunities II, LP and ROS Acquisition Offshore LP, dated July
27, 2015 (such purchase agreement and securities purchase agreement, the
“Purchase Agreements”). Upon a conversion of Notes at the option of the holder
thereof, the Company will be required to deliver shares of common stock of the
Company, $0.000001 par value per share (the “Common Stock”). To induce the
Initial Purchasers to enter into the Purchase Agreements and to satisfy the
Company’s obligations thereunder, the holders of the Notes will have the benefit
of this registration rights agreement (this “Agreement”) pursuant to which the
Company agrees with the Initial Purchasers for the benefit of the Initial
Purchasers and for the benefit of the holders (the “Holders”) from time to time
of the Registrable Securities (as defined below), as follows:

 

1.          Definitions. As used in this Agreement, the following capitalized
defined terms shall have the following meanings:

 

“Additional Interest” has the meaning set forth in Section 7 hereof.

 

“Affiliate” has the meaning set forth in Rule 405 under the Securities Act.

 

- 1 -

   

 

“Broker-Dealer” means any broker or dealer registered as such under the Exchange
Act.

 

“Business Day” has the meaning set forth in the Indenture.

 

“Close of Business” has the meaning set forth in the Indenture.

 

“Closing Date” means the date hereof.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” has the meaning set forth in the preamble hereto.

 

“Control” has the meaning set forth in Rule 405 under the Securities Act, and
the terms “controlling” and “controlled” shall have meanings correlative
thereto.

 

“Conversion Date” has the meaning set forth in the Indenture.

 

“Deferral Period” has the meaning indicated in Section 3(i) hereof.

 

“Depositary” has the meaning set forth in the Indenture.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Final Memorandum” means the offering memorandum, dated July 27, 2015, relating
to the Notes, including any and all annexes thereto and any information
incorporated by reference therein as of such date.

 

“FINRA Rules” means the Conduct Rules and the By-Laws of the Financial Industry
Regulatory Authority, Inc.

 

“Holder” has the meaning set forth in the preamble hereto.

 

“Indenture” means the Indenture relating to the Notes, dated as of July 31,
2015, between the Company and Wilmington Trust, National Association, as
trustee, as the same may be amended from time to time in accordance with the
terms thereof.

 

“Initial Purchasers” has the meaning set forth in the preamble hereto.

 

“Losses” has the meaning set forth in Section 5(d) hereof.

 

“Majority Holders” means, on any date, Holders of Registrable Securities that
represent a majority of the shares of Common Stock that underlie (or were issued
upon conversion of) the Notes and whose offer and sale is registered under the
Shelf Registration Statement.

 

“Managing Underwriters” means the investment bank(s) and manager(s) that
administer an underwritten offering, if any, conducted pursuant to Section 6
hereof.

 

- 2 -

   

 

“Maturity Date” has the meaning set forth in the Indenture.

 

“Notes” has the meaning set forth in the preamble hereto.

 

“Notice and Questionnaire” means a written notice delivered to the Company
substantially in the form attached as Annex A to the Final Memorandum.

 

“Notice Holder” means, on any date, any Holder that has delivered a completed
Notice and Questionnaire to the Company on or before such date.

 

“Prospectus” means a prospectus included in the Shelf Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Notes and the shares of Common Stock
covered by the Shelf Registration Statement, and all amendments and supplements
thereto, including any and all exhibits thereto and any information incorporated
by reference therein.

 

“Purchase Agreement” has the meaning set forth in the preamble hereto.

 

“Registrable Securities” means the Notes initially sold to the Initial
Purchasers pursuant to the Purchase Agreements and the shares of Common Stock
issuable upon conversion of such Notes, and any securities into or for which
such Notes or shares have been converted or exchanged, and any security issued
with respect thereto upon any stock dividend, split or similar event; provided,
however, that each such security will cease to constitute Registrable Securities
upon the earliest to occur of (i) such security being sold pursuant to a
registration statement that is effective under the Securities Act; and (ii) such
security ceasing to be outstanding.

 

“Registration Default” has the meaning set forth in Section 7 hereof.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Shelf Registration Period” has the meaning set forth in Section 2(b) hereof.

 

“Shelf Registration Statement” means a “shelf” registration statement of the
Company prepared pursuant to Section 2 hereof that covers the resale, from time
to time pursuant to Rule 415 under the Securities Act (or any successor
thereto), of some or all of the Registrable Securities on an appropriate form
under the Securities Act, including all post-effective and other amendments and
supplements to such registration statement, the related Prospectus, all exhibits
thereto and all material incorporated by reference therein.

 

“Trading Day” has the meaning set forth in the Indenture.

 

“Underwriter” means any underwriter of Registrable Securities for an offering
thereof under the Shelf Registration Statement.

 

- 3 -

   

 

2.          Shelf Registration. (a) The Company will file with the Commission a
Shelf Registration Statement (which, initially, will be on Form S-1 and, as soon
as the Company is eligible, will be on Form S-3) providing for the registration
of the offer and sale, from time to time on a continuous or delayed basis, of
the Registrable Securities by the Holders in accordance with the methods of
distribution elected by such Holders, pursuant to Rule 415 under the Securities
Act (or any successor thereto) and will use its best efforts to cause such Shelf
Registration Statement to become effective under the Securities Act no later
than the one hundred and eightieth (180th) day after the Closing Date.

 

(b)          The Company will use its best efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required by the Securities Act, in order to permit the related Prospectus to be
usable by Holders for a period (the “Shelf Registration Period”) from the date
the Shelf Registration Statement becomes effective to, and including, the
earlier of (i) the sixtieth (60th) Trading Day immediately following the
Maturity Date (subject to extension for any suspension of the effectiveness of
the Shelf Registration Statement during such sixty (60) Trading Days immediately
following the Maturity Date); and (ii) the date upon which no Registrable
Securities are outstanding and constitute “restricted securities” (as defined in
Rule 144 under the Securities Act).

 

(c)          The Company will cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement or such amendment or supplement, (i) to
comply in all material respects with the applicable requirements of the
Securities Act; and (ii) not to contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein (in the case of the Prospectus, in the
light of the circumstances under which they were made) not misleading.

 

(d)          Subject to applicable law, the Company will provide written notice
to the Holders of the anticipated effective date of the Shelf Registration
Statement at least ten (10) Business Days before such anticipated effective
date. Each Holder, in order to be named in the Shelf Registration Statement at
the time of its initial effectiveness, will be required to deliver a Notice and
Questionnaire and such other information as the Company may reasonably request
in writing, if any, to the Company on or before the fifth (5th) day before the
anticipated effective date of the Shelf Registration Statement as provided in
the notice. Subject to Section 3(i), from and after the effective date of the
Shelf Registration Statement, the Company will, as promptly as is practicable
after the date a Holder’s Notice and Questionnaire is delivered, but in no event
after the tenth (10th) day after such date, (i) file with the Commission an
amendment to the Shelf Registration Statement or prepare and, if permitted or
required by applicable law, file a supplement to the Prospectus or an amendment
or supplement to any document incorporated therein by reference or file any
other required document so that such Holder delivering such Notice and
Questionnaire is named as a selling securityholder in the Shelf Registration
Statement and the related Prospectus, and so that such Holder is permitted to
deliver such Prospectus to purchasers of Registrable Securities in accordance
with applicable law (except that the Company will not be required to file more
than one supplement or post-effective amendment in any thirty (30) day period in
accordance with this Section 2(d)(i)) and, in the case of a post-effective
amendment to the Shelf Registration Statement, the Company will use its best
efforts to cause such post-effective amendment to become effective under the
Securities Act as promptly as is practicable; (ii) provide such Holder, upon
request, copies of any documents filed pursuant to Section 2(d)(i) hereof; and
(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(d)(i) hereof; provided, however, that if such Notice and Questionnaire
is delivered during a Deferral Period, then the Company will so inform the
Holder delivering such Notice and Questionnaire and will take the actions set
forth in clauses (i), (ii) and (iii) above upon expiration of the Deferral
Period in accordance with Section 3(i) hereof. Notwithstanding anything to the
contrary herein, the Company need not name any Holder that is not a Notice
Holder as a selling securityholder in the Shelf Registration Statement or
Prospectus; provided, however, that any Holder that becomes a Notice Holder
pursuant to this Section 2(d) (whether or not such Holder was a Notice Holder at
the effective date of the Shelf Registration Statement) will be named as a
selling securityholder in the Shelf Registration Statement or Prospectus in
accordance with this Section 2(d).

 

- 4 -

   

 

3.          Registration Procedures. The following provisions will apply in
connection with the Shelf Registration Statement.

 

(a)          The Company will:

 

        (i)          furnish to the Initial Purchasers and to counsel for the
Notice Holders, not less than five (5) Business Days before the filing thereof
with the Commission, a copy of the Shelf Registration Statement and each
amendment thereto and each amendment or supplement, if any, to the Prospectus
(other than amendments and supplements that do nothing more than name Notice
Holders and provide information with respect thereto and other than filings by
the Company under the Exchange Act) and will use its best efforts to reflect in
each such document, when so filed with the Commission, such comments as the
Initial Purchasers reasonably propose within three (3) Business Days of the
delivery of such copies to the Initial Purchasers; and

 

       (ii)         include information regarding the Notice Holders and the
methods of distribution they have elected for their Registrable Securities
provided to the Company in Notices and Questionnaires as necessary to permit
such distribution by the methods specified therein.

 

(b)          The Company will ensure that:

 

       (i)          the Shelf Registration Statement and any amendment thereto,
and any Prospectus and any amendment or supplement thereto, comply in all
material respects with the Securities Act; and

 

       (ii)         the Shelf Registration Statement and any amendment thereto
do not, when each becomes effective, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading.

 

(c)          The Company will advise the Initial Purchasers, the Notice Holders
and any Underwriter that has provided in writing to the Company a telephone or
email or other address for notices, and confirm such advice in writing, if
requested (which notice pursuant to clauses (ii) to (v), inclusive, below will
be accompanied by an instruction to suspend the use of the Prospectus until the
Company has remedied the basis for such suspension):

 

- 5 -

   

 

(i)          when the Shelf Registration Statement and any amendment thereto
have been filed with the Commission and when the Shelf Registration Statement or
any post-effective amendment thereto has become effective;

 

(ii)         of any request by the Commission for any amendment or supplement to
the Shelf Registration Statement or the Prospectus or for additional
information;

 

(iii)        of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose;

 

(iv)        of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Common Stock included therein for
sale in any jurisdiction or the institution or threatening of any proceeding for
such purpose; and

 

(v)         of the happening of any event that requires any change in the Shelf
Registration Statement or the Prospectus so that they do not contain any untrue
statement of a material fact and do not omit to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
the Prospectus, in the light of the circumstances under which they were made)
not misleading.

 

(d)          The Company will use its best efforts to prevent the issuance of
any order suspending the effectiveness of the Shelf Registration Statement or
the qualification of the securities therein for sale in any jurisdiction and, if
issued, to obtain as soon as practicable the withdrawal thereof.

 

(e)          Upon request, the Company will furnish, in electronic or physical
form, to each Notice Holder, without charge, one copy of the Shelf Registration
Statement and any post-effective amendment thereto, including all material
incorporated therein by reference, and, if a Notice Holder so requests in
writing, all exhibits thereto (including exhibits incorporated by reference
therein).

 

(f)          During the Shelf Registration Period, the Company will promptly
deliver to each Initial Purchaser, each Notice Holder, and any sales or
placement agents or underwriters acting on their behalf, without charge, as many
copies of the Prospectus (including the preliminary Prospectus, if any) relating
to the Shelf Registration Statement and any amendment or supplement thereto as
such person may reasonably request. Subject to the restrictions set forth in
this Agreement, the Company consents to the use of the Prospectus or any
amendment or supplement thereto by each of the foregoing in connection with the
offering and sale of the Registrable Securities.

 

- 6 -

   

 

(g)          Before any offering of Registrable Securities pursuant to the Shelf
Registration Statement, the Company will arrange for the qualification of the
Registrable Securities for sale under the laws of such U.S. jurisdictions as any
Notice reasonably requests and will maintain such qualification in effect so
long as required; provided, however, that in no event will the Company be
obligated by this Agreement to qualify to do business or as a dealer of
securities in any jurisdiction where it is not then so qualified or to take any
action that would subject it to taxation or service of process in suits in any
jurisdiction where it is not then so subject. If, at any time during the Shelf
Registration Period, the Registrable Securities are not “covered securities”
within the meaning of Section 18 of the Securities Act, then the Company will
arrange for such qualification (subject to the proviso of the immediately
preceding paragraph) in each U.S. jurisdiction of residence of each Notice
Holder.

 

(h)          Upon the occurrence of any event contemplated by subsections
(c)(ii) to (v), inclusive, above, the Company will promptly (or within the time
period provided for by Section 3(i) hereof, if applicable) prepare a
post-effective amendment to the Shelf Registration Statement or an amendment or
supplement to the Prospectus or file any other required document so that the
Shelf Registration Statement and the Prospectus will not include an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus, in the light of the circumstances under which they were made) not
misleading.

 

(i)          Upon the occurrence or existence of any pending corporate
development, public filings with the Commission or any other material event
that, in the reasonable judgment of the Company, makes it appropriate to suspend
the availability of the Shelf Registration Statement and the Prospectus, the
Company will give notice (without notice of the nature or details of such
events) to the Notice Holders that the availability of the Shelf Registration
Statement is suspended and, upon receipt of any such notice, each Notice Holder
agrees: (i) not to sell any Registrable Securities pursuant to the Shelf
Registration Statement until such Notice Holder receives copies of the
supplemented or amended Prospectus provided for in Section 3(i) hereof, or until
it is advised in writing by the Company that the Prospectus may be used; and
(ii) to hold such notice in confidence. Except in the case of a suspension of
the availability of the Shelf Registration Statement and the Prospectus solely
as the result of filing a post-effective amendment or supplement to the
Prospectus to add additional selling securityholders therein, the period during
which the availability of the Shelf Registration Statement and any Prospectus is
suspended (the “Deferral Period”) will not exceed an aggregate of (A) thirty
(30) days (or, if the Shelf Registration Statement is on Form S-1 (or any
successor thereto), sixty (60) days) in any calendar quarter; or (B) sixty (60)
days (or, if the shelf registration statement is on Form S-1 (or any successor
thereto), ninety (90) days) in any calendar year.

 

(j)          The Company will comply with all applicable rules and regulations
of the Commission and will make generally available to its securityholders an
earnings statement (which need not be audited) satisfying the provisions of
Section 11(a) of the Securities Act as soon as practicable after the effective
date of the Shelf Registration Statement and in any event no later than forty
five (45) days after the end of the twelve (12) month period (or ninety (90)
days, if such period is a fiscal year) beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the Shelf
Registration Statement.

 

(k)          The Company may require each Holder of Registrable Securities to be
sold pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of such Registrable
Securities as the Company may from time to time reasonably require for inclusion
in the Shelf Registration Statement in order to comply with the Securities Act.
The Company may exclude from the Shelf Registration Statement the Registrable
Securities of any Holder that unreasonably fails to furnish such information
within a reasonable time after receiving a request from the Company for such
information.

 

- 7 -

   

 

(l)          Subject to Section 6 hereof, the Company will enter into customary
agreements (including, if requested by the Majority Holders, an underwriting
agreement in customary form that, for the avoidance of doubt, will provide for
customary representations and warranties, legal opinions, comfort letters and
other documents and certifications) and take all other necessary actions in
order to expedite or facilitate the registration or the disposition of the
Registrable Securities, and in connection therewith, if an underwriting
agreement is entered into, cause the same to contain customary indemnification
provisions and procedures.

 

(m)          Subject to Section 6 hereof, for persons who are or may be
“underwriters” with respect to the Registrable Securities within the meaning of
the Securities Act and who make appropriate requests for information to be used
solely for the purpose of taking reasonable steps to establish a due diligence
or similar defense in connection with the proposed sale of such Registrable
Securities pursuant to the Shelf Registration, the Company will:

 

(i)          make reasonably available during business hours for inspection by
the Holders, any Underwriter participating in any disposition pursuant to the
Shelf Registration Statement and any attorney, accountant or other agent
retained by the Holders or any such Underwriter all relevant financial and other
records and pertinent corporate documents of the Company and its subsidiaries;
and

 

(ii)         cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the Holders
or any such Underwriter, attorney, accountant or agent in connection with the
Shelf Registration Statement as is customary for similar due diligence
examinations.

 

(n)          In the event that any Broker-Dealer underwrites any Registrable
Securities or participates as a member of an underwriting syndicate or selling
group or “participates in an offering” (within the meaning of the FINRA Rules)
thereof, whether as a Holder or as an underwriter, placement, sales agent or
broker or dealer in respect thereof, or otherwise, the Company will, upon the
reasonable request of such Broker-Dealer, comply with any reasonable request of
such Broker-Dealer in complying with the FINRA Rules.

 

(o)          The Company will use its best efforts to take all other steps
necessary to effect the registration of the offer and sale of the Registrable
Securities covered by the Shelf Registration Statement.

 

4.          Registration Expenses. The Company will bear all expenses incurred
in connection with the performance of its obligations under Sections 2 and 3
hereof. The Company will reimburse the Initial Purchasers and the Holders for
the reasonable fees and disbursements of one firm or counsel (which will
initially be Latham & Watkins LLP, but that may be another nationally recognized
law firm experienced in securities matters designated by the Majority Holders)
to act as counsel for the Holders in connection therewith, which fees and
disbursements will not exceed $15,000 in the aggregate.

 

- 8 -

   

 

5.          Indemnification and Contribution. (a) The Company agrees to
indemnify and hold harmless each Holder, the directors, officers, employees,
Affiliates and agents of each Holder and each person who controls any Holder
within the meaning of the Securities Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Shelf Registration Statement as
originally filed or in any amendment thereof, or in any preliminary Prospectus
or the Prospectus, or in any amendment thereof or supplement thereto, or caused
by the omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the party claiming indemnification specifically for inclusion therein.

 

The Company also agrees to provide customary indemnities to, and to contribute
as provided in Section 5(d) hereof to Losses of, any underwriters of the
Registrable Securities, their officers, directors and employees and each Person
who controls such underwriters (within the meaning of the Securities Act or the
Exchange Act) to the same extent as provided herein with respect to the Holders.

 

(b)          Each Holder of securities covered by the Shelf Registration
Statement (including each Initial Purchaser that is a Holder, in such capacity)
severally and not jointly agrees to indemnify and hold harmless the Company,
each of the Company’s directors, each of the Company’s officers who sign the
Shelf Registration Statement and each person who controls the Company within the
meaning of the Securities Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Company to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement will
be acknowledged by each Notice Holder that is not an Initial Purchaser in such
Notice Holder’s Notice and Questionnaire and will be in addition to any
liability that any such Notice Holder may otherwise have.

 

- 9 -

   

 

(c)          Promptly after receipt by an indemnified party under this Section 5
or notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof,
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b), as applicable, above unless and to the
extent it has been materially prejudiced through the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b), as applicable, above. If any action is brought against an indemnified party
and it has notified the indemnifying party thereof, the indemnifying party will
be entitled to appoint counsel (including local counsel) of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case, the
indemnifying party will not thereafter be responsible for the fees and expenses
of any separate counsel, other than local counsel if not appointed by the
indemnifying party, retained by the indemnified party or parties, except as set
forth below); provided, however, that such counsel will be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel (including local counsel) to represent the
indemnified party in an action, the indemnified party will have the right to
employ separate counsel (including local counsel), and the indemnifying party
will bear the reasonable fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest; (ii)
the actual or potential defendants in, or targets of, any such action include
both the indemnified party and the indemnifying party and the indemnified party
has reasonably concluded that there may be legal defenses available to it and/or
other indemnified parties that are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party has not
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action; or (iv) the indemnifying party has authorized the indemnified
party to employ separate counsel at the expense of the indemnifying party. The
indemnifying party will not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one (1) separate law firm (in addition to any local counsel) for all
indemnified persons. An indemnifying party will not, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include an
admission of fault, culpability or a failure to act, by or on behalf of any such
indemnified party.

 

- 10 -

   

 

(d)          In the event that the indemnity provided in paragraph (a) or (b) of
this Section 5 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party will have a
several, and not joint, obligation to contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending such losses, claims,
damages, liabilities or actions) (collectively “Losses”) to which such
indemnified party may be subject in such proportion as is appropriate to reflect
the relative benefits received by such indemnifying party, on the one hand, and
such indemnified party, on the other hand, from the offering of the Registrable
Securities and the Shelf Registration Statement that resulted in such Losses;
provided, however, that in no case will Leerink Partners LLC be responsible, in
the aggregate, for any amount in excess of the purchase discount or commission
applicable to the Notes that it purchased from the Company, as set forth in the
applicable Purchase Agreement, nor will any underwriter be responsible for any
amount in excess of the underwriting discount or commission applicable to the
securities purchased by such underwriter under the Shelf Registration Statement
that resulted in such Losses. If the allocation provided by the immediately
preceding sentence is unavailable for any reason, then the indemnifying party
and the indemnified party will contribute in such proportion as is appropriate
to reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions, or alleged statements or
omissions, that resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company will be deemed to be equal to
the total net proceeds from the offering of the Notes (before deducting
expenses) as set forth in the Final Memorandum. Benefits received by Leerink
Partners LLC will be deemed to be equal to the total purchase discounts or
commissions applicable to the Notes that it purchased from the Company, as set
forth in the applicable Purchase Agreement, and benefits received by any other
Holder will be deemed to be equal to the value of having the offer and sale of
such Holder’s Registrable Securities registered under the Securities Act
pursuant to the Shelf Registration Statement and hereunder. Benefits received by
any underwriter will be deemed to be equal to the total underwriting discounts
and commissions, as set forth on the cover page of the Prospectus relating to
the Shelf Registration Statement that resulted in such Losses. Relative fault
will be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information provided by the indemnifying
party, on the one hand, or by the indemnified party, on the other hand, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission or alleged
untrue statement or omission. The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding anything to the contrary in this Section 5(d), no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) will be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
Section 5, each person who controls a Holder within the meaning of the
Securities Act or the Exchange Act and each director, officer, employee,
Affiliate and agent of such Holder will have the same rights to contribution as
such Holder, and each person who controls the Company within the meaning of the
Securities Act or the Exchange Act, each officer of the Company who signed the
Shelf Registration Statement and each director of the Company will have the same
rights to contribution as the Company, subject in each case to the applicable
terms and conditions of this Section 5(d).

 

(e)          The provisions of this Section 5 will remain in full force and
effect, regardless of any investigation made by or on behalf of any Initial
Purchaser or Holder or the Company or any of the indemnified persons referred to
in this Section 5, and will survive the sale by a Holder of securities covered
by the Shelf Registration Statement.

 

6.          Underwritten Registrations. (a) Notwithstanding anything to the
contrary herein, in no event will the method of distribution of Registrable
Securities take the form of an underwritten offering without the prior written
consent of the Company. Consent may be conditioned on waivers of any of the
obligations in Section 3, 4 or 5 hereof.

 

- 11 -

   

 

(b)          If any Registrable Securities are to be sold in an underwritten
offering, the Managing Underwriters will be selected by the Company, subject to
the prior written consent of the Majority Holders, which consent will not be
unreasonably withheld.

 

(c)          No person may participate in any underwritten offering pursuant to
the Shelf Registration Statement unless such person: (i) agrees to sell such
person’s Registrable Securities on the basis reasonably provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

 

7.          Registration Defaults. If any of the following events shall occur
(each, a “Registration Default”), then the Company will pay additional interest
on the Notes (“Additional Interest”) as follows:

 

(a)          if the Shelf Registration Statement has not been filed with the
Commission and has not become effective on or before the one hundred and
eightieth (180th) day after the Closing Date, then, commencing on the one
hundred and eighty first (181st) day after the Closing Date, Additional Interest
will accrue on the aggregate outstanding principal amount of the Notes at a rate
of 0.25% per annum for the first 90 days beginning on, and including, such one
hundred and eighty first (181st) day and 0.50% per annum thereafter;

 

(b)          if the Shelf Registration Statement has become effective but ceases
to be effective or usable for the offer and sale of the Registrable Securities
(other than in connection with (i) a Deferral Period; or (ii) as a result filing
a post-effective amendment solely to add additional selling securityholders) at
any time during the Shelf Registration Period and the Company does not cure the
lapse of effectiveness or usability within ten (10) Business Days (or, if a
Deferral Period is then in effect, within ten (10) Business Days after the
expiration of such Deferral Period) (or, in the case of filing a post-effective
amendment solely to add additional selling securityholders, within ten (10)
Business Days after the expiration of the ten (10) day period referred to in
Section 2(d), subject to the proviso therein), then Additional Interest will
accrue on the aggregate outstanding principal amount of the Notes at a rate of
0.25% per annum for the first ninety (90) days beginning on, and including, the
day following such tenth (10th) Business Day and 0.50% per annum thereafter;

 

(c)          if the Company, through its omission, fails to name as a selling
securityholder any Holder that had complied timely with its obligations
hereunder in a manner to entitle such Holder to be so named in (i) the Shelf
Registration Statement at the time it first became effective; or (ii) any
Prospectus at the time it is filed with the Commission (or, if later, the
effective date of the Shelf Registration Statement), then Additional Interest
will accrue on the aggregate outstanding principal amount of the Notes held by
such Holder at a rate of 0.25% per annum for the first ninety (90) days
beginning on, and including, the day following the effective date of such Shelf
Registration Statement or the filing of such Prospectus, as applicable, and
0.50% per annum thereafter; and

 

- 12 -

   

 

(d)          if the aggregate duration of Deferral Periods in any period exceeds
the number of days permitted in respect of such period pursuant to Section 3(i)
hereof, then, commencing on the day the aggregate duration of Deferral Periods
in such period exceeds the number of days permitted in respect of such period,
Additional Interest will accrue on the aggregate outstanding principal amount of
the Notes at a rate of 0.25% per annum for the first ninety (90) days beginning
on, and including, and including such date, and 0.50% per annum thereafter;

 

provided, however, that (1) upon the filing and effectiveness of the Shelf
Registration Statement (in the case of paragraph (a) above), (2) upon such time
as the applicable Shelf Registration Statement becomes effective and usable for
resales (in the case of paragraph (b) above), (3) upon such time as such Holder
is permitted to sell its Registrable Securities pursuant to any Shelf
Registration Statement and Prospectus in accordance with applicable law (in the
case of paragraph (c) above), (4) upon the termination of the applicable
Deferral Period (in the case of paragraph (d) above), or (5) in any case, upon
the expiration of the Shelf Registration Period, Additional Interest will cease
to accrue on account of the applicable Registration Default (it being understood
that nothing in this sentence will prevent Additional Interest from accruing as
a result of any other Registration Default during the Shelf Registration
Period).

 

Any Additional Interest due pursuant to this Section 7 will be payable in cash
in the same manner and on the same dates as the stated interest payable on the
Notes. If any Note ceases to be outstanding during any period for which
Additional Interest is accruing, the Company will prorate the Additional
Interest payable with respect to such Note.

 

Additional Interest will not accrue on the Notes at a rate that exceeds 0.50%
per annum in the aggregate and will not be payable under more than one clause
above for any given period of time, except that if Additional Interest would be
payable because of more than one Registration Default, but at a rate of 0.25%
per annum under one Registration Default and at a rate of 0.50% per annum under
the other, then the Additional Interest rate will be the higher rate of 0.50%
per annum.

 

Notwithstanding anything to the contrary in this Agreement, in no event will
Additional Interest accrue on the shares of Common Stock issued upon conversion
of Notes. However, if there exists a Registration Default with respect to the
Registrable Securities on the Maturity Date, then, in addition to any Additional
Interest otherwise payable, the Company will make a cash payment to each
“Holder” (as defined in the Indenture) of any outstanding Note as of the Close
of Business on the Business Day immediately before the Maturity Date in an
amount equal to five percent (5%) of the principal amount of such Note. For
purposes of the preceding sentence, Notes that have been converted with a
Conversion Date that is on or after January 15, 2021 and on or before the second
(2nd) Business Day immediately preceding the Maturity Date will be considered to
be outstanding. Accordingly, and for the avoidance of doubt, if a Registration
Default exists on the Maturity Date, the payment described in the preceding two
sentences will be payable on all Notes outstanding as of the Close of Business
on the Business Day immediately preceding the Maturity Date and on all Notes
converted with a conversion date that is on or after January 15, 2021 and on or
before the second (2nd) Business Day immediately preceding the Maturity Date.

 

8.          No Inconsistent Agreements. The Company has not entered into, and
agrees not to enter into, any agreement with respect to its securities that is
inconsistent with the registration rights granted to the Holders herein.

 

- 13 -

   

 

9.          Rule 144A and Rule 144. So long as any Registrable Securities remain
outstanding, the Company will file the reports required to be filed by it under
Rule 144A(d)(4) under the Securities Act and the reports required to be filed by
it under the Exchange Act in a timely manner and, if at any time the Company is
not required to file such reports, it will, upon the written request of any
Holder of Registrable Securities, make publicly available other information so
long as necessary to permit sales of such Holder’s Registrable Securities
pursuant to Rules 144 and 144A of the Securities Act. The Company covenants that
it will take such further action as any Holder of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Registrable Securities without registration under the Securities
Act pursuant to Rule 144 or Rule 144A (including, without limitation, satisfying
the requirements of Rule 144A(d)(4)). Upon the written request of any Holder of
Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements. Notwithstanding
anything to the contrary in this Section 9, nothing in this Section 9 will be
deemed to require the Company to register any of its securities pursuant to the
Exchange Act.

 

10.         Amendments and Waivers. The provisions of this Agreement may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Company has
obtained the written consent of the Holders of a majority of the Registrable
Securities (determined on an as-converted basis); provided, however, that, with
respect to any matter that directly or indirectly affects the rights of Leerink
Partners LLC hereunder, the Company will obtain the written consent of Leerink
Partners LLC with respect to such amendment, qualification, modification,
supplement, waiver or consent; provided, further, that no amendment,
qualification, modification, supplement, waiver or consent with respect to
Section 7 hereof will be effective as against any Holder unless consented to in
writing by such Holder; provided, further, that this Section 10 may not be
amended, qualified, modified or supplemented, and waivers of or consents to
departures from Section 10 may not be given, unless the Company has obtained the
written consent of each Initial Purchaser and each Holder.

 

11.         Notices. All notices and other communications provided for or
permitted hereunder will be made in writing by hand-delivery, first-class mail,
telex, telecopier, email or air courier guaranteeing overnight delivery:

 

(a)          if to a Holder, at the most current address given by such holder to
the Company in accordance with the provisions of the Notice and Questionnaire;
provided, however, that notices and other communications to Holders of Notes
held in global form may be provided through the applicable procedures of the
Depositary.

 

(b)          if to any Initial Purchaser, initially at the address thereof set
forth above; and

 

(c)          if to the Company, initially at its address set forth in the
Purchase Agreements.

 

All such notices and communications shall be deemed to have been duly given when
received.

 

- 14 -

   

 

The Initial Purchasers or the Company, by notice to the other parties, may
designate additional or different addresses for subsequent notices or
communications.

 

Notwithstanding the foregoing, notices given to Holders holding Notes in
book-entry form may be given through the facilities of the Depositary.

 

12.         Remedies. Each Holder, in addition to being entitled to exercise all
rights provided to it herein or in the applicable Purchase Agreement or granted
by law, including recovery of liquidated or other damages, will be entitled to
specific performance of its rights under this Agreement. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agrees
to waive in any action for specific performance the defense that a remedy at law
would be adequate.

 

13.         Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, their respective successors and assigns,
including, without the need for an express assignment or any consent by the
Company thereto, subsequent Holders, and the indemnified persons referred to in
Section 5 hereof. The Company hereby agrees to extend the benefits of this
Agreement to any Holder, and any such Holder may specifically enforce the
provisions of this Agreement as if an original party hereto.

 

14.         Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

 

15.         Headings. The section headings used herein are for convenience only
and shall not affect the construction or interpretation hereof.

 

16.         Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT THE TRANSACTION CONTEMPLATED HEREBY.

 

17.         Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof will not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
will be enforceable to the fullest extent permitted by law.

 

18.         Common Stock Held by the Company, Etc. Whenever the consent or
approval of Holders of a specified percentage of securities is required
hereunder, securities held by the Company or its Affiliates (other than
subsequent Holders thereof if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such securities) will not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

 

- 15 -

   

 

  Very truly yours,       Bacterin International Holdings, Inc.         By: /s/
John P. Gandolfo     Name: John P. Gandolfo     Title:   CFO

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

Leerink Partners LLC         By: /s/ John I. Fitzgerald, Esq.     Name: John I.
Fitzgerald     Title:  Managing Director  

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

OrbiMed Royalty Opportunities II, LP         By: /s/ Samuel Isaly     Name:
Samuel Isaly     Title:  Managing Member of Orbimed Advisors LLC, its investment
manager  

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

ROS Acquisition Offshore LP         By: /s/ Samuel Isaly     Name: Samuel Isaly
    Title:  Managing Member of Orbimed Advisors LLC, its investment manager  

 

[Signature Page to Registration Rights Agreement]

 

 

 